                     Case 4:20-cv-02058-ACA Document 52 Filed 04/07/21 Page 1 of 1                                                              FILED
                                                                                                                                   2021 Apr-07 AM 10:30
                                                                                                                                   U.S. DISTRICT COURT
AO 440 {Rev. 06/12) Summons·in a Civil Action                                                                                          N.D. OF ALABAMA


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                  Northern District of Alabama

                                                               )
        LAKEISHA EZEL, as representative of the
         ESTATE OF TERRENCE ANDREWS,                           )
                                                               )
                                                               I
                            />/a1n1i/j{s)                      )
                                                               )
                                 v.                                   Civil Action No. 4:20-cv-02058-ACA
                                                               )
                JEFFERSON DUNN, et al,                         )
                                                               )
                                                               )
                                                               )
                           J)ej'endant(s)                      )

                                                ALIAS SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addressj Charles Daniels
                                   Nevavda Department of Corrections
                                   Casa Grande Transitional Housing
                                   3955 W Russell Road
                                   Las Vegas. NV 89118-2316



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Anil Mujumdar
                                 Dagney Johnson Law Group
                                 2170 Highland Avenue, Suite 250
                                 Birmingham. AL 35205



        If you fail to respond. judgment by default \\ill be entered against you for the relief demanded in the complaint.
You also 1nust file your anS\\'Cr or 1notion \\·ith the court.




Date:      4-1- d-\            ----
                                                                                       Signature of Clerk or Deputy ('/erk
                                                                                  C ,i..i:..~\1't.
                                                                                        r~•r .•       n       ~     -1"·~, ...... ,..C''"'T
                                                                                                      ~ •.;.•• a... ..:.tr-.t\...,  .... tuft.
                                                                                 0 '"'/"\' •
                                                                                 .v   ...JKU         1r.'"'•.-1, 1tY....
                                                                                                                     "   r.-1Uf'"'HC
                                                                                                                          ,.,. ••  it.     US'°.-
                                                                                      i72.'/ §'H AVE!>dJt: NCRTH
                                                                                       BIRMINGHAM, AL 35203
